Dear Mr. Morvant:
You have requested an opinion from the Attorney General's Office relating to the legality of the Lafourche Parish Council's adoption of preliminary Advisory Based Flood Elevation (ABFE) maps. Your opinion request asks whether the adoption of these preliminary maps by the council conflicts with the provisions of Louisiana R.S. 33:1236(38)(b).
You advised in your letter that the Lafourche Parish Council voted to approve a preliminary draft of the advisory based flood maps pursuant to requirements of the Louisiana Recovery Authority. You further advise that the parish is required to adopt FEMA's final version of the flood maps in order that it may be eligible to participate in the National Flood Insurance Plan (NFIP).
La.R.S. 33:1236(38)(a) provides that parish governments have the authority to pass ordinances to provide standards and effective enforcement provisions for the prudent use and occupancy of flood-prone and mud-slide areas. Sub-section (b) following provides, however, that the requirements of paragraph (a) " . . . shall apply only insofar as is necessary for a parish to use such powers and authority to qualify for the National Flood Insurance Act of 1968, as amended, 42 U.S.C. 4001 —4127 as enforced under parts 1901 to 1915.3 of Subchapter B of Title 24 of the Code of Federal Regulations."
As background, you advise that in the aftermath of Hurricanes Katrina and Rita, the Louisiana Division of Administration put its Office of Community Development in charge of administering Community Development Block Grants (CDBG) Disaster Recovery Funds. As part of the administration of the funds, parishes were obliged to meet certain requirements. One of those requirements was the adoption and enforcement of FEMA's guidelines in the construction and reconstruction of homes, businesses and other structures in the aftermath of *Page 2 
Hurricanes Katrina and Rita. You further advised that the final versions of the ABFE maps would not be out until December, 2007.
Subsection (b) of the statute clearly limits the power of the parish governing authority to regulate only insofar as necessary to qualify for the National Flood Insurance Plan. It is, therefore, the opinion of this office that the Lafourche Parish Council exceeded the limits of its authority in this area by adopting preliminary versions of the ABFE maps, as only the final version of the flood elevation maps are required to participate in the National Flood Insurance Plan.
I believe this should address your questions regarding this matter. Should you have any further questions, please do not hesitate to contact our office.
  Yours very truly,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:__________________________
 CHARLES H. BRAUD, JR. Assistant Attorney General
  CCF, Jr. /CHB, Jr. /sfj